     Case 2:20-cr-00452-SVW Document 34-3 Filed 10/29/20 Page 1 of 7 Page ID #:418




 1                     DECLARATION    OF SPECIAL AGENT DIAMOND         OUTLAW

 2          I, Diamond    Outlaw,    declare    as follows:

 3          1.      I am a Special Agent with the Federal          Bureau of

 4    Investigation     ("FBI").     I have knowledge      of the facts set forth

 5    herein and could and would testify           to those facts fully and

 6    truthfully    if called and sworn as a witness.

 7          2.     On or about October     5,    2020, I and other FBI Special Agents

 8    interviewed    a witness,     identified    herein   as CW-1.     CW-1 said that he

 9    was in Benjamin    Hung's     ("defendant's")    truck, known as the "War Rig,"

10    with defendant     on the night of May 30, 2020.           CW-1 said that

11    defendant    first drove through Pasadena        looking    to confront

12    protestors,    but after     failing to find protestors         he decided   to drive

13    to downtown    Los Angeles.      CW-1 said that when they came upon groups

14    of protestors    downtown,     defendant   would scream at them, "Fuck you!"
15    and "I will kill you!" and then coal-roll             them before    driving    away to
16    confront    a new group.      CW-1 said that as they left downtown           that

17    night, defendant    was "amped up" by the encounter             and in awe of seeing
18    the protests    in person.

19          3.     I reviewed    a video seized     from defendant's      cell phone

20    pursuant    to a federal search warrant.         The video appears        to have been

21    taken by defendant's       wife during     their encounter      with protestors      in
22    Pasadena,    California,     on the afternoon    of May 31, 2020.         The video,

23    taken from inside the truck shows that after defendant                accelerated
24    from a complete    stop and began to drive into the intersection,                a

25    protestor    threw a cup at the truck, as defendant's             wife yelled    out,

26    "train horn his ass!" and defendant           blared his horn, leaned out his

27    window,    and yelled   "fuck you guys!"

28
     Case 2:20-cr-00452-SVW Document 34-3 Filed 10/29/20 Page 2 of 7 Page ID #:419



 1            4.    I reviewed    body camera      footage       taken by Pasadena    Police

 2    Department     police   officers    following       their detention       of defendant      on

 3    May 31, 2020.      According    to that footage,            officers    asked defendant
 4    and his wife what had happened           and they told police            officers    they had

 5    been shopping     at a nearby      Sephora    store and were trying to leave when

 6    they were charged by protestors.             According        to witness    interviews

 7    conducted    by other FBI Special Agents             and photographs       provided    by

 8    other FBI Special Agents,          the Sephora       store where defendant          and his
 9    wife said they were shopping          has been closed and boarded             up due to

10    the COVID-19     pandemic    since March 2020 and was closed on May 31,

11    2020.

12            5.   According     to the Pasadena         Police Department       body camera

13    footage, police     officers    asked defendant            if the truck and the items

14    inside it belonged       to him, and defendant             said no, it was "not my

15    truck, it's just a work truck that we use for our business,"                         and "a

16    lot" of the items inside did not belong                to him.

17            6.    I reviewed    a video seized         from defendant's       cell phone

18    pursuant     to a federal search warrant.             The video was taken on April

19    12, 2020, and shows defendant          wearing       a black    fanny pack and

20    practicing     quickly pulling      a firearm       from it.

21            7.    I reviewed    text messages         seized    from defendant's    cell phone

22    pursuant     to a federal search warrant.             In one message,       defendant

23    wrote to an associate        in August    2020 that the "war rig is a national

24    icon" and that neighbors        had recently         approached    him "like I was some

25    kind of greek god of a patriot"           and wanted         to "shake my hand and pat

26    my truck."      Defendant   wrote    that the neighbors          were    "ready to fight

27    the full civil war if need be."

28

                                                    2
     Case 2:20-cr-00452-SVW Document 34-3 Filed 10/29/20 Page 3 of 7 Page ID #:420



 1          8.      I reviewed    a video and photographs     seized     from defendant's

 2    cell phone pursuant         to a federal search warrant.       The video and

 3    photographs     appear     to have been taken inside a firearm store on

 4    December     26, 2017.

 5          9.      During his October     5, 2020 interview,      CW-1 said that he

 6    bought a Glock 26 as well as a Glock 43 for defendant                on December    26,

 7    2017, and then transported         both firearms    across   state lines for

 8    defendant     the next week, delivering        them to defendant's     ~training

 9    grounds"     at his family's vineyard     in Lodi, California.         In total, CW-

10    1 admitted     that he made seven different        straw purchases     of firearms

11    for defendant     between     2014 and 2018.     CW-1 recalled     that defendant

12    first asked if he had an Oregon driver's            license,   and when CW-1 said

13    he did, defendant        asked if CW-1 would buy firearms        for him.    CW-1

14    described     several    times when defendant    would drive him to a firearm

15    store, select one or more firearms,            take him outside    and hand him

16    cash, and then send him back inside to buy the firearms with the cash

17    and falsely certify        on the ATF forms that he was the actual

18    transferee/buyer.

19          10.     On September    23, 2020, FBI Special Agents        executed   search

20    warrants     at defendant's    house and his family's vineyard         in Lodi,

21    California.      From my review of FBI reports        of the search of

22    defendant's     house,    I know that FBI Special Agents       seized seven

23    rifles,     two pistols,    over 10,000 rounds of ammunition,         several    loaded

24    high-capacity     magazines,    and large quantities     of tactical     assault

25    equipment     including    body armor, holsters,     suppressors     (silencers),

26    sights, and scopes.         From my review of FBI reports        of the search of

27    the vineyard,     I know that FBI Special Agents        seized    ten rifles,     ten

28    pistols,    over 60,000 rounds of ammunition,         and similar     tactical

                                                3
     Case 2:20-cr-00452-SVW Document 34-3 Filed 10/29/20 Page 4 of 7 Page ID #:421




 1    assault equipment.         From my review of FBI reports,        I know that FBI

 2    Special Agents     also seized      from both locations   numerous      firearm

 3    parts,    such as upper and lower receivers         used for manufacturing         and

 4    modifying     firearms

 5          11.     I reviewed    the below photograph     seized    from defendant's

 6    cell phone pursuant        to a federal search warrant.        The photograph

 7    appears     to have been taken at defendant's        house in April 2020 and

 8    shows some     (but not all) of the items agents        later seized:
 9

10

11

12

13

14

15

16

17

18

19

20

21          12.    According     to a Special Agent     from the Bureau    of Alcohol,

22    Tobacco,    Firearms,    and Explosives    ("ATF"), on or about October           23,

23    2020, the ATF Special Agent examined            the firearms   seized   from the

24    house and vineyard       in Lodi, California      in this case, and determined

25    that three of the AR-15        semi-automatic     rifles seized   from defendant's

26    house had been modified        into short-barreled     rifles, possession         of

27    which is prohibited        under   federal law, and three of the rifles seized
28

                                                 4
     Case 2:20-cr-00452-SVW Document 34-3 Filed 10/29/20 Page 5 of 7 Page ID #:422




 1    from the vineyard        had been modified      and qualified    as assault          rifles,

 2    possession     of which    is prohibited    under California      law.

 3          13.     From my review of FBI reports          of the searches      of

 4    defendant's     home and vineyard,       and my discussions      with FBI Special

 5    Agents,     I know that agents did not locate two of the three rifles

 6    defendant     purchased    in Oregon    in March    2020, discussed      in paragraphs

 7    50-57 of the criminal        complaint    in this case.     Agents    also have not

 8    located a firearm defendant        bought    in Oregon    from a different            store

 9    on March 29, 2020, or the second           firearm    that CW-1 bought         for

10    defendant     on December    26, 2017.

11          14.     From my review of summaries          of bank and PayPal records

12    created by other FBI Special Agents,             I know that those records             show

13    that defendant     bought    at least $8,500 worth of tactical           gear and

14    ammunition     between    2018 and May 2020, and he bought         approximately

15    $20,000 worth of similar        equipment    between    June and August        2020.

16          15.     During his October       5, 2020 interview,    CW-1 said that after

17    CW-1 moved to Los Angeles        in early 2020, he and "the boys,"               including

18    several of the same individuals           on the group text messages,            would get

19    together when defendant        visited    Los Angeles.     CW-1 said that

20    defendant    would assert     that health    restrictions    ostensibly        due to

21    COVID-19 were actually        a plot by the government       to "control us," that

22    the government     was purposefully       allowing    civil unrest as a pretext               to

23    use the military     to take away guns and other freedoms             from citizens,

24    and that they needed        to be ready when things got out of hand.

25          16.     I reviewed    the following    text messages      seized    from

26    defendant's     cell phone pursuant       to a federal search warrant,               sent to

27    members     of a group chat called       "Shooters   of the Nest":       (1) on August

28    31, 2020, defendant        sent a video    to the Shooters      of the Nest of what

                                                  5
     Case 2:20-cr-00452-SVW Document 34-3 Filed 10/29/20 Page 6 of 7 Page ID #:423




 1    appears     to be a protest    where certain        individuals       are smashing     car

 2    windows     and wrote    that it was a "target rich environment                .       what

 3    do you need an AR-15        for;"     (2) on September       6, 2020, another person

 4    wrote a message        to the group, which defendant           "Liked," showing a

 5    hunter standing        over a killed boar and the text, "gunna be replaced

 6    with Antifa     soon if they keep acting up;"              (3) on September        10, 2020,

 7    shortly after wildfires        broke out in Oregon,           defendant    wrote to the

 8    group,    "Antifa terrorists        caught setting     fires,"       to which an

 9    associate     replied,    "fuckers need to be burned           at stake; and        (4) on

10    September     11, 2020, defendant       sent photographs        to the group showing

11    him outfitting     a helmet with night vision              goggles next to two AR-15s,

12    and an associate        replied,    "Antifa worst nightmare               . can you
13    imagine Antifa     rolling    up in Lodi thinking           its sweet and the King

14    Bernardo     hunts you down."       Defendant      replied,    "no fly zone where

15    things magically        disappear   or become      grape fertilizer."

16          17.     I reviewed    the following        message    seized    from defendant's

17    cell phone pursuant        to a federal search warrant,              which defendant

18    appears     to have sent to himself       on August        22, 2020, describing       what

19    he would do if the "mob" came through his neighborhood:                       "If you come

20    to intimidate     or harm me and mine, better              come ready for the 7th

21    level of hell.         You won't    find me in bed, startled           and frantic.      I

22    will be death from the shadows,           you will never see or know I was

23    there.      A ghost.     Disturbing    the peace and safety of our babies               in

24    the middle     of the night will come at the ultimate                price.    I will be

25    operating     a $10,000 night vision       setup and a $5000 mk18 rifle behind

26    a pile of fully loaded 100 round drum mags. Come to our neighborhood

27    and threaten     our babies?!?        These scum will pray           for a quick death

28    and hope we don't bring        em back to our subterranean              'interrogation'

                                                   6
     Case 2:20-cr-00452-SVW Document 34-3 Filed 10/29/20 Page 7 of 7 Page ID #:424




 1    chamber.     Where    the fun really begins         and I make them tell me where

 2    their families       live.    These scum are a lethal disease         to the future

 3    prosperity    and well being of our children.             We will eradicate    them

 4    accordingly. "

 5          18.    From my review of photographs            and FBI reports    of the search

 6    of defendant's       house,   I know that agents       found a bong, a marijuana

 7    pipe, and multiple       pill bottles      filled with marijuana      inside the

 8    house.

 9          19.    During his October       5,   2020, interview,    CW-1 said that for

10    the several years he had known defendant,               defendant   used marijuana

11    daily, regularly       provided   marijuana       to CW-1 and the rest of "the

12    boys" during gatherings,          and also used cocaine      and ecstasy.

13          20.    Based on my discussions        with other FBI Special Agents who

14    interviewed    defendant's     wife, I know that when agents asked her if

15    defendant    owned any firearms,       she initially      said that he did not.

16          I declare under penalty         of perjury     under the laws of the United

17    States of America       that the foregoing         is true and correct    to the best

18    of my knowledge       and that this declaration         is executed   at Los Angeles,

19    California,    on October      29, 2020.

20

21

22

23

24

25

26

27

28

                                                    7
